          Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
v.                                                   §                          5:17-cr-00882-DAE
                                                     §
LUIS VALENCIA                                        §


                                  MOTION TO DISMISS
                       FOR LACK OF AUTHORITY TO PROSECUTE
              (Acting Attorney General Whitaker Lacks Constitutional Authority)


TO THE HONORABLE DAVID A. EZRA, SENIOR UNITED STATES DISTRICT JUDGE
FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

        NOW COMES LUIS VALENCIA, by and through his undersigned Counsel, and hereby

files this Motion to Dismiss for Lack of Authority to Prosecute pursuant to Article II Section 2 of

the Constitution of the United States; 18 United States Code Section 508; and Rules 12(b) and

48(b) of the Federal Rules of Criminal Procedure. For good cause and in support thereof,

Defendant would respectfully show this Honorable Court as follows:

                              BRIEF SUMMARY OF THE ARGUMENT

        On Wednesday, November 7, 2018, Attorney General Jeff Sessions was forced to resign

and effectively fired by the President of the United States. That same day, the President of the

United States appointed Matthew Whitaker as acting Attorney General without the advice and

consent of the United States Senate 1. This Presidential action violates Article II Section 2 of the

United States Constitution, the Attorney General Succession Act, and recent Supreme Court


1
 The President posted on the “Twitter” social media website writing “We are pleased to announce that Matthew G.
Whitaker, Chief of Staff to Attorney General Jeff Sessions at the Department of Justice, will become our new Acting
Attorney General of the United States. He will serve our Country well....” See Donald J. Trump
(@realDonaldTrump), TWITTER (Nov. 7, 2018, 11:44 AM),
https://twitter.com/realDonaldTrump/status/1060256619383193601


                                                         1
        Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 2 of 10



precedent, and as such, the prosecution of Defendant by the Department of Justice is currently

without authority and unlawful. The indictment in this case should be dismissed without prejudice

because the attorneys for the Government have no authority to act and the case is being unduly

delayed by that lack of any authorized representative of the Justice Department to proceed in this

matter. Furthermore, no pleadings should be allowed to be filed by Opposing Counsel currently

litigating this matter until such time as he receives constitutional authority to do so. Also, Opposing

Counsel’s Response to Motion to Dismiss (Dkt. No. 163) filed on Friday, November 9, 2018,

should likewise be stricken.

                                      LAW & ARGUMENT

1.    The purported appointment of Matthew Whitaker by the President as Acting
Attorney General violates the United States Constitution.

       Article II of the United States Constitution vests the President with the power to act as

commander-in-chief. See U.S. CONST. Amend II. Section 2 of that Article dictates that:

       [The President] shall have power, by and with the advice and consent of the Senate,
       to make treaties, provided two thirds of the Senators present concur; and he shall
       nominate, and by and with the advice and consent of the Senate, shall appoint
       ambassadors, other public ministers and consuls, judges of the Supreme Court, and
       all other officers of the United States, whose appointments are not herein
       otherwise provided for, and which shall be established by law: but the Congress
       may by law vest the appointment of such inferior officers, as they think proper, in
       the President alone, in the courts of law, or in the heads of departments.

See id (emphasis added).

        The Attorney General is a principal officer entitled to Senate confirmation.

       The Appointments Clause of the U.S. Constitution, quoted above, clearly states that

principal officers of the United States must be nominated by the president and confirmed by the

Senate under its “Advice and Consent” powers. See id.; see also Edmond v. United States, 520

U.S. 651, 659 (1997). The United States Attorney General is clearly a principal officer, as he is



                                                  2
          Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 3 of 10



concerned with all legal affairs as the chief lawyer of the Federal government of the United States

and head of the United States Department of Justice per 28 U.S.C. § 503. Moreover, the Supreme

Court clarified same in Morrison v. Olson, 487 U.S. 654 (1988).

2.    The appointment of Matthew Whitaker as Acting Attorney General violates the
Attorney General Succession Act.

         The Attorney General Succession Act, 28 U.S.C. § 508 - Vacancies, reads as follows:

         (a) In case of a vacancy in the office of Attorney General, or of his absence or
         disability, the Deputy Attorney General may exercise all the duties of that office,
         and for the purpose of section 3345 of title 5 the Deputy Attorney General is the
         first assistant to the Attorney General.

         (b) When by reason of absence, disability, or vacancy in office, neither the Attorney
         General nor the Deputy Attorney General is available to exercise the duties of the
         office of Attorney General, the Associate Attorney General shall act as Attorney
         General. The Attorney General may designate the Solicitor General and the
         Assistant Attorneys General, in further order of succession, to act as Attorney
         General.

See 18 U.S.C. § 508. The President is not following the order of succession. The statute dictates

that the Attorney General position vacated by Jeff Sessions should have been filled by the sitting,

previously confirmed, Deputy Attorney General, Rod Rosenstein2.

         The Constitution states that principal officers must go through appointment with the advice

and consent of the Senate. As mentioned above, in Morrison v. Olson, the Supreme Court made it

clear that the Attorney General is a principal officer. Morrison, 487 U.S. 654 (1988). Although the

Federal Vacancies Reform Act of 1998 (the Vacancies Act) allows the president to choose any

senior DOJ official to serve as an acting attorney general as long as that person has already served

in a high-level position for 90 days 3, the statute becomes unconstitutional when applied to trump


2
  Deputy Attorney General Rod Rosenstein was nominated on February 1, 2017, and confirmed by the United States
Senate on April 25, 2017, pursuant to Appointments Clause of Article II, Section 2 of the U.S. Constitution and the
Attorney General Succession Act, 28 U.S.C. § 508.
3
  Title 5 United States Code Section 3345, Acting Officer, allows the President to direct an officer or employee of the


                                                          3
          Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 4 of 10



the Constitution’s requirements of advice and consent. Therefore, Whitaker cannot serve as Acting

Attorney General despite the Vacancies Act, the statute is unconstitutional when applied in this

way.

3.    The issue at hand is analogous to the issue faced by the Supreme Court in National
Labor Relations Board v. SW General Inc., dba Southwest Ambulance, 137 S. Ct. 929 (2017).

         In 2017, the Supreme Court faced the issue of whether the general counsel of the National

Labor Relations Board had been lawfully appointed to his job without Senate confirmation. See

N.L.R.B. v. SW Gen., Inc., 137 S. Ct. 929 (2017). There, the Supreme Court held the appointment

invalid on a statutory ground. See id. Justice Thomas agreed with the holding but wrote separately

in a concurring opinion to emphasize that even if the statue allowed the appointment, the United

States Constitution Appointment’s Clause would have likely prohibited it. In the opinion, Justice

Thomas references the Vacancies Act and how it authorizes the President to appoint both inferior

and principal officers without first obtaining the advice and consent of the Senate. See id. at 946.

He adds, however, that “[a]ppointing principal officers under the FVRA, however, raises grave

constitutional concerns because the Appointments Clause forbids the President to appoint

principal officers without the advice and consent of the Senate.” See id (emphasis added). Justice

Thomas suggested that when interpreting whether an appointment complied with the requirements

of the Appointments Clause, “[t]he inquiry turns on two considerations: (1) whether the [appointed

person’s position] is an “Officer of the United States” within the meaning of the Appointments

Clause and, if so, (2) whether he is a principal officer who can be appointed only by and with the

advice and consent of the Senate.” id (footnote omitted). In the case at bar and as mentioned above,



Executive agency to perform the functions and duties of the vacant office temporarily in an acting capacity, subject to
the time limitations of section 3346, if (A) during the 365-day period preceding the date of death, resignation, or
beginning of inability to serve of the applicable officer, the officer or employee served in a position in such agency
for not less than 90 days; and (B) the rate of pay for the position described under subparagraph (A) is equal to or
greater than the minimum rate of pay payable for a position at GS-15 of the General Schedule. See 5 U.S.C.A. § 3345.

                                                          4
        Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 5 of 10



the Attorney General is clearly a principal officer of the United States which requires the

appointment to be made with the advice and consent of the Senate.

       In the N.L.R.B. case, Justice Thomas’s concurring opinion stated that the general counsel

for N.L.R.B. would have likely satisfied the definition of a principal officer, “Because it appears

that the general counsel answers to no officer inferior to the President, he is likely a principal

officer. Accordingly, the President likely could not lawfully have appointed Solomon to serve

in that role without first obtaining the advice and consent of the Senate.” See id. at 948

(footnote omitted) (emphasis added). As previously mentioned, the Attorney General is principle

legal officer of the United States and head of the United States Department of Justice per 28 U.S.C.

§ 503. As such, the President likely could not lawfully have appointed anyone to serve in that role

without first obtaining the advice and consent of the Senate. As Justice Thomas pointed out:

       Granting the President unilateral power to fill vacancies in high offices might
       contribute to more efficient Government. But the Appointments Clause is not an
       empty formality. Although the Framers recognized the potential value of leaving
       the selection of officers to “one man of discernment” rather than to a fractious,
       multimember body, see The Federalist No. 76, p. 510 (J. Cooke ed., 1961), they
       also recognized the serious risk for abuse and corruption posed by permitting
       one person to fill every office in the Government, see id., at 513; 3 J. Story,
       Commentaries on the Constitution of the United States § 1524, p. 376 (1833). The
       Framers “had lived under a form of government that permitted arbitrary
       governmental acts to go unchecked,” Chadha, supra, at 959, 103 S.Ct. 2764 and
       they knew that liberty could be preserved only by ensuring that the powers of
       Government would never be consolidated in one body, see The Federalist No. 51,
       p. 348. They thus empowered the Senate to confirm principal officers on the view
       that “the necessity of its co-operation in the business of appointments will be a
       considerable and salutary restraint upon the conduct of” the President. The
       Federalist No. 76, at 514; 3 Story, supra, § 1525, at 376–377. We cannot cast aside
       the separation of powers and the Appointments Clause's important check on
       executive power for the sake of administrative convenience or efficiency. See
       Bowsher v. *949 Synar, 478 U.S. 714, 736, 106 S.Ct. 3181, 92 L.Ed.2d 583 (1986).

N.L.R.B., 137 S. Ct. at 948–49. In light of Justice Thomas’s concurrence, the President’s

appointment of Whitaker does in fact cast aside the important check on executive power regardless



                                                 5
         Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 6 of 10



of the appointment being temporary or that of a principal officer.

4.    Opposing Counsel lacks the authority to represent the Government or proceed to
prosecute this case.

        The U.S. Constitution, through the nomination power of the President and advice and

consent power of the Senate, grants the Attorney General the authority to act as the head of the

Justice Department. All other positions under the Attorney General as the head of the Department

of Justice derive their authority directly from the Attorney General.

        The position of Attorney General was created by the Judiciary Act of 1789. In June of 1870,

Congress enacted “An Act to Establish the Department of Justice,” which established the Attorney

General as head of the Department of Justice and gave the Attorney General direction and control

of U.S. Attorneys and all other counsel employed on behalf of the United States. The Act also

vested in the Attorney General supervisory power over the accounts of U.S. Attorneys and U.S.

Marshals 4. Therefore, the Attorney General clearly directs and controls all U.S. Attorneys, to

include Opposing Counsel.

        Currently, Mr. Whitaker does not have the constitutional authority to act as the Attorney

General. It follows that the Department of Justice, its subordinates, all United States Attorneys and

assistants, are without a lawful executive officer to invest them with authority. Likewise, Opposing

Counsel is without authority to represent the Government or proceed in this case. Neither is there

anyone serving under Mr. Whitaker that would have any authority to represent the United States

unless confirmed by the Senate.

5.      Dismissal is warranted because of the failure of the Government to bring Defendant
to trial in a timely manner.

        Federal Rule of Criminal Procedure 48(b) states that “[t]he court may dismiss an


4
 See Justice Management Division, United States Department of Justice, https://www.justice.gov/jmd/organization-
mission-and-functions-manual-attorney-general (updated Sep. 9, 2014) last accessed Nov. 12, 2018.

                                                       6
         Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 7 of 10



indictment, information, or complaint if unnecessary delay occurs in… bringing a defendant to

trial.” See Fed. R. Crim. Proc. 48. Here, no authority currently exists for the Government to

proceed with its indictment against Defendant because the Department of Justice and all of its

subordinate officers lack the constitutional authority to act. In addition to trial, this case is set for

a motions hearings in the near future but there is no authority for Opposing Counsel nor any Justice

Department official to act or represent the interests of the United States. There would appear to be

no certain date in the future in which this unique constitutional irregularity will be resolved. This

delay is at this time indefinite and uncertain. While Defendant is not in custody, he is under

conditions of bond which constitute a restraint on his liberty. For this reason, the matter should be

dismissed without prejudice until such time that the President may find a Constitutionally

authorized Attorney General or Acting Attorney General. To rule in any other way would be an

abdication of the Judiciary’s important role in enforcing the separation of powers demanded by

the Article II Section 2 of the Constitution.

                                   CONCLUSION & PRAYER

        The indictment must be dismissed because Opposing Counsel has no authority to bring this

prosecution. As detailed in this Motion, the appointment of Matthew Whitaker as Acting Attorney

General violates the United States Constitution, Attorney General Succession Act, and Federal

Case Law. Because no current Attorney General or Acting Attorney General exists, there exists no

one with the authority to represent the Government or to prosecute this case in the foreseeable

future. This uncertain delay is causing undue prejudice on the Defendant and for like reasons, the

indictment must be dismissed.

        WHEREFORE, PREMISES CONSIDERED, Defendant Luis Valencia respectfully

prays that this Honorable Court dismiss the indictment and strike Government’s Response to



                                                   7
        Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 8 of 10



Motion to Dismiss (Dkt. No. 163); or, in the alternative, that this Court schedule an immediate

emergency hearing on this matter on the merits and that at such hearing this Motion will be in all

things granted.



                                             Respectfully submitted,


                                             FLANARY LAW FIRM, PLLC
                                             Donald H. Flanary, III.
                                             State Bar No. 24045877
                                             Amanda I. Hernandez
                                             State Bar No. 24087027
                                             1005 S. Alamo St.
                                             San Antonio, Texas 78210
                                             Tel: (210) 738-8383
                                             Fax: (210) 738-9426

                                             BY: /s/ Donald H. Flanary, III.
                                                     Donald H. Flanary III

                                             ATTORNEY FOR DEFENDANT,
                                             Luis Valencia.




                                                8
        Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 9 of 10



                            CERTIFICATE OF CONSULTATION

       This is to certify that the undersigned counsel conferred with the Assistant United States

Attorney regarding this motion and:

      He does not oppose it.

  X    He does oppose it.

      Our attempts to resolve it were unsuccessful.

      Counsel     were      able      to   agree       regarding   the     motion   as   follows:

______________________________________________________________________________

      Counsel's attempt to contact the government was unsuccessful.


                                             /s/ Donald H. Flanary, III.
                                             Donald H. Flanary, III.




                                   CERTIFICATE OF SERVICE

       I certify that a true and exact copy of the above and foregoing document was electronically

sent via CM/ECF to Bud Paulissen, Assistant United States Attorney, on November 12, 2018.



                                             /s/ Donald H. Flanary, III.
                                             Donald H. Flanary, III.




                                                   9
       Case 5:17-cr-00882-DAE Document 164 Filed 11/12/18 Page 10 of 10



                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                  §
                                          §
v.                                        §                    5:17-cr-00882-DAE
                                          §
LUIS VALENCIA;                            §


                           ORDER ON MOTION TO DISMISS
                     FOR LACK OF AUTHORITY TO PROSECUTE
            (Acting Attorney General Whitaker Lacks Constitutional Authority)



       On                          , 2018, came on to be considered Defendant LUIS

VALENCIA’S Motion to Dismiss Indictment for Lack of Authority to Prosecute. The Court finds

that the Motion has merit and should be granted. IT IS THEREFORE ORDERED that

Defendant LUIS VALENCIA’S Indictment in this cause be dismissed.



                     (Granted)                          (Denied)




                                   ____________________________________________
                                   HONORABLE DAVID A. EZRA
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                              10
